Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to 02/14/2022. Claimed priority is granted from continuation application 16892560, filed 06/04/2020, now U.S. Patent #11223587.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was filed after the mailing date of the original application filed on 12/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being by Polivy et al., US 20060176271 A1.
Regarding claims 1, 5-8, 12-15 and 19, and 20, Polivy teaches:
A system comprising: one or more processors (figs 1-3) ; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: coupling an auxiliary device with a client device, the auxiliary device comprising a receiver (fig. 3, par. 0037, 0038, 0042, 0048 and 0073); receiving, at the auxiliary device, a data packet that comprises a reference to a data object (see disclosure of claim 9); causing the auxiliary device to transmit the reference to the data object to the client device (0061 and 0068 and 0079); and causing the client device to access a memory location that includes at least the data object, based on the reference to the data object (see abstract, par. 0068 and 0079; see also disclosure of claims 9 and 11) .  
5. The system of claim 1, wherein the reference includes a memory address (Polivy, par. 0069 and 0093).  
6. The system of claim 1, wherein the coupling the client device with the auxiliary device includes: establishing a communication pathway between the auxiliary device and the client (Polivy, abstract and par. 0042).  
7. The system of claim 6, wherein the communication pathway includes a Bluetooth connection (Polivy 0033 and 0043).  
8. A method comprising: coupling an auxiliary device with a client device, the auxiliary device comprising a receiver (fig. 3, par. 0037, 0038, 0042, 0048 and 0073); receiving, at the auxiliary device, a data packet that comprises a reference to a data object (see disclosure of claim 9); causing the auxiliary device to transmit the reference to the data object to the client device (0061 and 0068 and 0079); and causing the client device to access a memory location that includes at least the data object, based on the reference to the data object(see abstract, par. 0068 and 0079; see also disclosure of claims 9 and 11) .  

12. The method of claim 8, wherein the reference includes a memory address (Polivy, par. 0069 and 0093).  
13. The method of claim 8, wherein the coupling the client device with the auxiliary device includes: establishing a communication pathway between the auxiliary device and the client (Polivy, abstract and par. 0042).   
14. The method of claim 13, wherein the communication pathway includes a Bluetooth connection (Polivy 0033 and 0043).  
15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: coupling an auxiliary device with a client device, the auxiliary device comprising a receiver (fig. 3, par. 0037, 0038, 0042, 0048 and 0073); receiving, at the auxiliary device, a data packet that comprises a reference to a data object (see disclosure of claim 9); causing the auxiliary device to transmit the reference to the data object to the client device (0061 and 0068 and 0079); and causing the client device to access a memory location that includes at least the data object, based on the reference to the data object (see abstract, par. 0068 and 0079; see also disclosure of claims 9 and 11) .    

19. The non-transitory machine-readable storage medium of claim 15, wherein the coupling the client device with the auxiliary device includes: establishing a communication pathway between the auxiliary device and the client (Polivy, abstract and par. 0042).    
20. The non-transitory machine-readable storage medium of claim 19, wherein the communication pathway includes a Bluetooth connection (Polivy 0033 and 0043).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Polivy et al., US 20060176271 A1 in view of Garza et al., US 20130006940 A1. 
Regarding claim 2, Polivy substantially teaches the invention as claimed. Polivy discloses the invention of claim 1 as detailed above, but fails to teach a system wherein the data object includes a record within a database.  This feature is well-known in the art as evidenced by Garza. In the same field of endeavor, Garza teaches “a large object (LOB) deleted from an auxiliary table within a DB2 database environment based on a space map record associated with the large object where the auxiliary table functions as an auxiliary space to a base table” (see  Garza abstract, par. 0007 and 0083). Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of a data object that includes a record within a database in the system of Polivy because the person would have realized that the remaining element would perform on a way to allow client applications running on a main computer to interact with various types of auxiliary displays, irrespective of differences between various devices implementations as before (see Polivy, abstract). 
3. The system of claim 2, wherein the database is a local database of the client device (Garza, par. 0069).  
4. The system of claim 2, wherein the database is a database of a server system, and the operations further comprise: causing the client device to establish a network connection with the server system; and accessing the data object at the database of the server system based on the reference (Garza.  Par. 0069 and 0070).

9. The method of claim 8, wherein the data object includes a record within a database.  
10. The method of claim 9, wherein the database is a local database of the client device.  
11. The method of claim 9, wherein the database is a database of a server system, and the method further comprises: causing the client device to establish a network connection with the server system; and accessing the data object at the database of the server system based on the reference.  

16. The non-transitory machine-readable storage medium of claim 15, wherein the data object includes a record within a database.  
17. The non-transitory machine-readable storage medium of claim 16, wherein the database is a local database of the client device.  
18. The non-transitory machine-readable storage medium of claim 16, wherein the database is a database of a server system, and the operations further comprise: causing the client device to establish a network connection with the server system; and accessing the data object at the database of the server system based on the reference.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11223587 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application disclose similar subject matter related to a notification system/method to display notifications at a client device by performing operations that include: coupling, via a communication pathway, a client device with an auxiliary device, the auxiliary device comprising a receiver configured to receive data packets from a pager network; receiving, at the auxiliary device, a data packet that comprises a reference to a data object; and causing the auxiliary device to transmit the reference to the data object to the client device via the communication pathway.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract refers a system whereas the claims contains system and method claims. Correction is required. 
Applicant is reminded that the above comments are exemplary and the entire application should be reviewed for errors and correct the same.

CONCLUSIONS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                     
October 8, 2022